Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/25/22 have been fully considered but they are not persuasive.
As to applicant’s argument on page 8 recites:
“However, nothing in the cited portion of Patel discloses or suggests identifying one or more patches to synthesize textural information for an extension portion. Accordingly, there is no suggestion that “second textural information is synthesized for the extension portion based on identifying one,” as recited in claim 20. Accordingly, withdrawal of the rejection of claim 20 is respectfully requested”
The examiner contests that Zhang teaches determining second textural information, wherein the second textural information is synthesized for the extension portion based on identifying one or more patches of the captured image surface, in col 7, 16-18, “the new image data can be used to “paint” or fill in the respective portions of the cube map corresponding to the current orientation”. The limitation does not define how the textural information is synthesized. The new image data reads on textural information, is synthesized for the extension portion based on identifying one or more patches of the captured image surface (i.e., the cube map).
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 10,777,010) in view of Zhang et al. (US 9,888,173) in view of Yoganandan et al. (US 2017/0262247).
Regarding claim 1, Patel et al. (hereinafter Patel) discloses a method of rendering a reflective surface of a computer-generated reality (“CGR”) object based on surface synthesis in a CGR environment (Patel, col 2. 30-36, “determining the illumination and/or reflections of the AR content to determine the specular colors for the relative pixels.  The rendered AR content can then be displayed as an overlay with respect to a live view of the scene, with the realistic lighting from the cube map causing the AR content to appear with a sense of realism to correspond to a physical object present in the scene”), comprising:
at a device with one or more processors and a computer readable medium (Patel, Fig. 11):
determining a first geometry and textural information of a CGR environment, wherein the CGR environment is based on one or more camera images of a physical scene (Patel, col 11. 31-36, “it can be desirable to locate various surfaces, contours, or objects that can be used as reference points for rendering AR content.  For example, various embodiments can attempt to locate surfaces, particularly relatively smooth and horizontal surfaces”. Various surfaces, contours, or objects represent geometry. In addition, in col 2. 14-18, “a device will often capture image data of the surrounding scene, including visible objects and other visual aspects of the environment.  This image data can be used to dynamically build an environment map, such as a cube map, for the scene”. The captured image data of the surrounding scene is considered textural information of a CGR environment);
determining that the CGR environment includes a surface having a captured surface portion and a missing portion (Patel, col 2. 22-27, “The image data can be used to fill in that portion, and subsequent image data captured for other positions and/or orientations can be used to fill the remaining portions of the environment map in order to generate a three-dimensional map of the scene that is representative of the current lighting conditions”. The environment map without texture data is considered a surface having a missing portion);
generating an extension portion for the missing portion (Patel, col 2. 22-27, “The image data can be used to fill in that portion, and subsequent image data captured for other positions and/or orientations can be used to fill the remaining portions of the environment map in order to generate a three-dimensional map of the scene that is representative of the current lighting conditions”. Fill the portion of the environment map is considered generate an extension (i.e., addition/add-on) portion for the missing portion);
determining a second geometry of the CGR environment representing the physical scene based on the extension portion (Patel, col 7. 6-27, “attempt to build up the cube map over time with new or updated image data that may not correspond to a single face or cube direction… As illustrated, this can include most if not all of the face of the default or primary direction, and portions of the adjacent faces corresponding to movement of the device”. Capture new image data (including size information) in response to determine the cube map does not include the new orientation reads on determining a second geometry of the CGR environment representing the physical scene based on the extension portion);
determining second textural information, wherein the second textural information is synthesized for the extension portion based on identifying one or more patches of a captured image surface, in col 7, 16-18, “the new image data can be used to “paint” or fill in the respective portions of the cube map corresponding to the current orientation”. The new image data reads on textural information, is synthesized for the extension portion based on identifying one or more patches of the captured image surface (i.e., the cube map).
generating an environment map using the determined second geometry and the second textural information (Patel, col 2. 17-22, “This image data can be used to dynamically build an environment map, such as a cube map, for the scene.  The current orientation and position of the device, along with the field of view of the camera, can be used to determine a portion of the environment map that corresponds to the captured image data”); and
rendering a CGR object in the CGR environment, wherein an appearance of a reflective surface of the CGR object is determined based on the environment map (Patel, col 5. 53-60, “This image data can be used to dynamically build an environment map, such as a cube map, for the scene.  The current orientation and position of the device, along with the field of view of the camera, can be used to determine a portion of the environment map that corresponds to the captured image data”).
Though Patel teaches the missing portion, the surface in the CGR environment representing a surface in the physical scene (Figs. 1A-1C); Patel does not expressly disclose “determine the surface having a captured surface portion and a missing portion”;
Zhang et al. (hereinafter Zhang) discloses determine a surface having a captured surface portion and a missing portion (Zhang, col 9. 45-61, “The process then moves to a decision block 420 to determine whether the panorama represents a complete 360 degree view angle and is complete…If a decision is made at the decision block 420 that there are no matching features on the left and right edge of the panorama, the process 400 moves to block 425 where the missing view angle is determined”).
Zhang discloses a surface in the physical scene and the missing portion of the surface corresponding to an uncaptured portion of the surface in the physical scene (Zhang, col 9, 61-65, “Where a user has captured image data covering an entire 360 field of view, but the complete panorama fails to include the entire field due to imperfections in image stitching, it may be possible to determine a specific view angle missing from the panorama”).
And Zhang discloses generating an extension portion for the missing portion based on an assessment of whether the captured surface portion has been cutoff by a boundary defined by a captured geometry (Zhang, col 7, 27-31, “This may include instructions to compare the left and right edges of the panorama for matching features in order to determine whether the panorama covers a full 360 degree view angle or is a wide angle image of less than 360 degrees”. The instructions to compare the left and right edges of the panorama for matching features reads on the missing portion based on an assessment of whether the captured surface portion has been cutoff by a boundary defined by a captured geometry. As can be seen in Fig. 1, edges 122 and 124 represent cutoff by a boundary defined by a captured geometry. In addition, in col 40, 40-43, “When the second edge is detected, the process 600 transitions to block 635 where the additional captured image data is stitched into the panorama”. The additional image data is considered the extension portion).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Zhang’s generate complete image content based on identify missing image data to fill Patel’s portions of cube map corresponding to an updated orientation. The motivation for doing so would have been providing ability to the user to indicate missing image portion.
Furthermore, Patel as modified by Zhang does not expressly disclose “identifying a repeating pattern of the capture surface portion”;
Yoganandan et al. (hereinafter Yoganandan) discloses identifying a repeating pattern of a capture surface portion (Yoganandan, [0159], “FIGS. 23A-C show an example illustration of identifying repeating patterns on a wall 2510, and digitally synthesizing the patterns to provide a similar transparent mat effect for a display device”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Yoganandan’s identifying repeating patterns of a captured image and synthesizing the patterns to provide transparent mat effect to synthesize Patel’s add-on portion. The motivation for doing so would have been providing visual effect based on user’s desire.
Regarding claim 4, Patel discloses blending the extension portion and at least one adjacent portion (Patel, col 8. 56-61, “Any of a variety of different stitching algorithms can be used that can take partially overlapping images and generate a larger image that is relatively seamless.  This can include processing the images to register the images and blend the overlapping or corresponding pixel values, among other such processes”).
Regarding claim 5, Patel discloses selecting a center of projection of the environment map based on a three-dimensional (“3D”) position of the CGR object, wherein generating the environment map is based at least in part on the center of projection of the environment map (Patel, Figs. 2B-2C illustrate selecting a center of projection of the environment map based on a three-dimensional (“3D”) position of the CGR object, wherein generating the environment map is based at least in part on the center of projection of the environment map).
Regarding claim 6, Patel discloses wherein the second geometry is determined based at least in part on a plurality of extension portions (Patel, col 7. 6-27, “attempt to build up the cube map over time with new or updated image data that may not correspond to a single face or cube direction… As illustrated, this can include most if not all of the face of the default or primary direction, and portions of the adjacent faces corresponding to movement of the device”. Change in orientation for a computing device determines the second geometry. Fig. 3E illustrates a plurality of extension portions).
Regarding claim 7, Patel discloses generating a plurality of environment maps (Patel, col 4. 49-52, “Cube maps can be used with content rendering for purposes of projective texture mapping, where the cube maps can be used to project images corresponding to various lighting and colors onto virtual objects in the scene”); and
rendering multiple CGR objects in the CGR environment (Patel, Fig. 4D), wherein appearances of reflective surfaces of the multiple CGR objects are determined based on the plurality of environment maps (Patel, col 4. 49-52, “Cube maps can be used with content rendering for purposes of projective texture mapping, where the cube maps can be used to project images corresponding to various lighting and colors onto virtual objects in the scene”).
Regarding claim 8, Patel discloses wherein the textural information comprises information about color, pattern, reflectance, or irradiance (Patel, col 4. 49-52, “Cube maps can be used with content rendering for purposes of projective texture mapping, where the cube maps can be used to project images corresponding to various lighting and colors onto virtual objects in the scene”).
Regarding claim 9, Patel discloses identifying a darkest texture from the one or more camera images of the physical scene, wherein the textural information is based at least on part on the darkest texture (Patel, col 4. 7-9, “the strong shadow 144 cast, as well as the direction or location of the shadow, can also match the shadows cast by other objects in the scene”. The shadow represents a darkest texture from the camera image of the physical scene. Fig. 1C illustrates the textural information is based at least on the darkest texture).
Regarding claim 10, Patel discloses determining that the environment map includes pixels with no corresponding texture (Patel, col 9. 28-38, “an average color, brightness, or other aspect of the faces near the top edge can be used to generate a default top face to be used for reflections.  Similarly, information about the side faces might be used to generate a default back face, such as where the game field is grass and it can be inferred that the corresponding portion of the back face should be grass as well”. The estimated default face is considered pixels with no corresponding texture);
generating synthesized texture for the pixels with no corresponding texture (Patel, col 22. 42-50, “The new image data, or at least a relevant portion of the new image data, can be stitched 914 into an appropriate position with respect to the other image data, such that overlapping portions of the new image and existing image data are aligned and blended together to form a single, relatively seamless image that represents at least a respective portion of the scene”. The stitched new image is considered synthesized texture for the pixel with no corresponding texture);
enhancing the environment map by replacing the pixels with no corresponding texture with the synthesized texture (Patel, col 22. 50-55, “The processing can include appropriate image processing as discussed herein, which can include down sampling, blurring, filtering, smoothing, or other such processing.  The processing can also include ensuring that the pixel values are mapped to the appropriate faces and locations of the cube map for the scene, among other such aspects”).
Regarding claim 11, Patel discloses wherein the CGR object in the CGR environment is rendered on a screen (Patel, Fig. 10).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 10,777,010) in view of Zhang et al. (US 9,888,173) in view of Yoganandan et al. (US 2017/0262247), as applied to claim 1, in further view of Chen et al. (US 2019/0362540).
Regarding claim 2, Patel discloses determining a three-dimensional (“3D”) position of the CGR object in the CGR environment (Patel, col 4. 64-67, “The field 202 may include the region around a reference point 204 in which augmented reality objects may be rendered through an AR application executing on a computing device”);
While Patel teaches determining a reflection of the CGR object (Patel, col 2. 30-36, “determining the illumination and/or reflections of the AR content to determine the specular colors for the relative pixels.  The rendered AR content can then be displayed as an overlay with respect to a live view of the scene, with the realistic lighting from the cube map causing the AR content to appear with a sense of realism to correspond to a physical object present in the scene”); the appearance of the reflective surface of the CGR object is based at least in part on the 3D position (Patel, Fig. 2C); Patel as modified by Zhang and Yoganandan does not expressly disclose “determining a reflectance of the CGR object”;
Chen et al. (hereinafter Chen) discloses determining a reflectance of an object (Chen, [0033], “determine diffuse reflectance intensities and specular reflectance intensities of the plurality of points on the object 106.  Afterwards, the appearance of the object 106 may be determined based on diffuse reflectance intensities and specular reflectance intensities of these points”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to incorporate Chen’s rendering based reflectance of object to render Patel’s AR content, as it could be used to achieve the predictable result of the appearance of the reflective surface of the CGR object is based at least in part on the 3D position and the reflectance of the CGR object. The motivation for doing so would have been improving reality of the rendered object.
Regarding claim 3, Patel discloses a size of the extension portion is determined based at least in part on the 3D position, a geometry, and the reflectance of the CGR object (Patel, col 7. 6-27, “attempt to build up the cube map over time with new or updated image data that may not correspond to a single face or cube direction… As illustrated, this can include most if not all of the face of the default or primary direction, and portions of the adjacent faces corresponding to movement of the device”. Change in orientation for a computing device determines a size of the extension portion, and the coordinates and various surfaces contain the 3D position, and a geometry, respectively).
Patel as modified by Zhang, Yoganandan and Chen with the same motivation from claim 2 discloses the reflectance of the CGR object (Chen, [0033], “determine diffuse reflectance intensities and specular reflectance intensities of the plurality of points on the object 106.  Afterwards, the appearance of the object 106 may be determined based on diffuse reflectance intensities and specular reflectance intensities of these points”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 10,777,010) in view of Zhang et al. (US 9,888,173).
Regarding claim 20, Patel discloses a system for rendering a reflective surface of a computer-generated reality (“CGR”) object based on environment map synthesis in a CGR environment (Patel, col 2. 30-36, “determining the illumination and/or reflections of the AR content to determine the specular colors for the relative pixels.  The rendered AR content can then be displayed as an overlay with respect to a live view of the scene, with the realistic lighting from the cube map causing the AR content to appear with a sense of realism to correspond to a physical object present in the scene”. Figs. 10 and 11), comprising: 
a device with one or more processors (Patel, Fig. 11); and
a computer readable medium including instructions that, when executed by the one or more processors (Patel, Fig. 11). 
The remaining steps recite in claim 20 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
determining a first geometry and textural information of a CGR environment, wherein the CGR environment is based on one or more camera images of a physical scene (Patel, col 11. 31-36, “it can be desirable to locate various surfaces, contours, or objects that can be used as reference points for rendering AR content.  For example, various embodiments can attempt to locate surfaces, particularly relatively smooth and horizontal surfaces”. Various surfaces, contours, or objects represent geometry. In addition, in col 2. 14-18, “a device will often capture image data of the surrounding scene, including visible objects and other visual aspects of the environment.  This image data can be used to dynamically build an environment map, such as a cube map, for the scene”. The captured image data of the surrounding scene is considered textural information of a CGR environment);
determining that the CGR environment includes a surface having a captured surface portion and a missing portion (Patel, col 2. 22-27, “The image data can be used to fill in that portion, and subsequent image data captured for other positions and/or orientations can be used to fill the remaining portions of the environment map in order to generate a three-dimensional map of the scene that is representative of the current lighting conditions”. The environment map without texture data is considered a surface having a missing portion);
generating an extension portion for the missing portion (Patel, col 2. 22-27, “The image data can be used to fill in that portion, and subsequent image data captured for other positions and/or orientations can be used to fill the remaining portions of the environment map in order to generate a three-dimensional map of the scene that is representative of the current lighting conditions”. Fill the portion of the environment map is considered generate an extension (i.e., addition/add-on) portion for the missing portion);
determining a second geometry of the CGR environment representing the physical scene based on the extension portion (Patel, col 7. 6-27, “attempt to build up the cube map over time with new or updated image data that may not correspond to a single face or cube direction… As illustrated, this can include most if not all of the face of the default or primary direction, and portions of the adjacent faces corresponding to movement of the device”. Capture new image data (including size information) in response to determine the cube map does not include the new orientation reads on determining a second geometry of the CGR environment representing the physical scene based on the extension portion);
determining second textural information, wherein the second textural information is synthesized for the extension portion based on identifying one or more patches of a captured image surface, in col 7, 16-18, “the new image data can be used to “paint” or fill in the respective portions of the cube map corresponding to the current orientation”. The new image data reads on textural information, is synthesized for the extension portion based on identifying one or more patches of the captured image surface (i.e., the cube map).
generating an environment map using the determined second geometry and the second textural information (Patel, col 2. 17-22, “This image data can be used to dynamically build an environment map, such as a cube map, for the scene.  The current orientation and position of the device, along with the field of view of the camera, can be used to determine a portion of the environment map that corresponds to the captured image data”); and
rendering a CGR object in the CGR environment, wherein an appearance of a reflective surface of the CGR object is determined based on the environment map (Patel, col 5. 53-60, “This image data can be used to dynamically build an environment map, such as a cube map, for the scene.  The current orientation and position of the device, along with the field of view of the camera, can be used to determine a portion of the environment map that corresponds to the captured image data”).
Though Patel teaches the missing portion, the surface in the CGR environment representing a surface in the physical scene (Figs. 1A-1C); Patel does not expressly disclose “determine the surface having a captured surface portion and a missing portion”;
Zhang et al. (hereinafter Zhang) discloses determine a surface having a captured surface portion and a missing portion (Zhang, col 9. 45-61, “The process then moves to a decision block 420 to determine whether the panorama represents a complete 360 degree view angle and is complete…If a decision is made at the decision block 420 that there are no matching features on the left and right edge of the panorama, the process 400 moves to block 425 where the missing view angle is determined”).
Zhang discloses a surface in the physical scene and the missing portion of the surface corresponding to an uncaptured portion of the surface in the physical scene (Zhang, col 9, 61-65, “Where a user has captured image data covering an entire 360 field of view, but the complete panorama fails to include the entire field due to imperfections in image stitching, it may be possible to determine a specific view angle missing from the panorama”).
And Zhang discloses generating an extension portion for the missing portion based on an assessment of whether the captured surface portion has been cutoff by a boundary defined by a captured geometry (Zhang, col 7, 27-31, “This may include instructions to compare the left and right edges of the panorama for matching features in order to determine whether the panorama covers a full 360 degree view angle or is a wide angle image of less than 360 degrees”. The instructions to compare the left and right edges of the panorama for matching features reads on the missing portion based on an assessment of whether the captured surface portion has been cutoff by a boundary defined by a captured geometry. As can be seen in Fig. 1, edges 122 and 124 represent cutoff by a boundary defined by a captured geometry. In addition, in col 40, 40-43, “When the second edge is detected, the process 600 transitions to block 635 where the additional captured image data is stitched into the panorama”. The additional image data is considered the extension portion).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Zhang’s generate complete image content based on identify missing image data to fill Patel’s portions of cube map corresponding to an updated orientation. The motivation for doing so would have been providing ability to the user to indicate missing image portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612